DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 8, 2022. Claims 17-18, 20, 23-24, 27-28, and 30-32 are amended; claims 21-22 and 25-26 are canceled.
The applicant contends:
(1) The Office interprets the “apparatus instrumentation elements” of claims 23 and 27 as both a housing and the electrical components disposed therein, but page 7 of the specification indicates that the housing is not within the purview of this limitation. Rather, the housing is denoted as the “instrumentation compartment” recited by claim 27 (pp. 10-11).
(2) Demars’ gas panel merely provides a path for gases and does not contain “precursor sources,” as claim 17 requires (p. 14). 
(3) Claim 17 defines an “outer apparatus casing” which encloses both of the ALD reactor and the precursor sources. In Demars, however, the precursor supply compartment (208) merely couples to the frame containing the reactor (202) (p. 15). 
In response,
(1) The examiner notes that the closing lines of page 21 of Applicant’s specification read: “The instrumentation compartment 40 comprises apparatus instrumentation elements 60, 62,” whereby reference numeral 60 denotes an “electric component housing” that is distinct from the instrumentation compartment (40), as Figure 3 clearly delineates. The Office understands the passage of page 21 as more credible than the excerpt from page 7, since the former is part of the Detailed Description and employs reference numerals which the corresponding drawings clarify even further. 
The page 7 excerpt is also partially incoherent. For instance, one contemplated definition is an “inlet channel to the ALD reactor.” Given that the instrumentation elements (62) are already nested within two compartments inside the reactor, this structure is simply infeasible. “Lifting device” is offered as another embodiment, but this is also a nonce term – by definition, a generic placeholder cannot be relied upon to define another such term. Ultimately, relying on the page 7 excerpt to define “instrumentation elements” would create more problems than it would solve. The outstanding 112(f) interpretation is maintained.
(2) The examiner recognizes a distinction between a “precursor source” and a “supply source” -- the former presently being substituted for the latter. As such, the previous rejections have been withdrawn, but in view of further search, new art has been applied below.
(3) The examiner notes that the boundary between the “casing” and the various “compartments” it encloses is not precisely defined. For instance, is a given compartment defined by dedicated walls which are distinct from the outer casing, or does the casing itself structurally define each compartment, at least in part, i.e., are the outer walls of each compartment coextensive with the outer apparatus casing? As presently transcribed, the claims encompass an embodiment in which the outer apparatus casing simply functions as the outermost surface of the apparatus. Surely, Demars’ apparatus satisfies this standard. 
Specification
The specification is objected to because on page 25, there are two references to a “precursor heart.” The examiner believes “heart” should be scripted as heater. Correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both the first precursor supply compartment and, on page 28, line 3, of the specification, the reactor compartment. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 75, as depicted by Figure 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, Figure 10 is objected to because of the presentation of reference numeral 8, which signifies the ALD reactor. The arrow corresponding with reference numeral 8 is positioned remotely from the depicted structure. Generally, this notation implies that the reference numeral contains the entire depicted structure – Figure 1, for instance, remotely positions reference numeral 2 to denote that the entirety of the image constitutes the ALD apparatus (2). Figure 10, however, comprises both the ALD reactor (8) and the surrounding reactor compartment (10), thereby belying the implied notation. The examiner suggests repositioning numeral 8 to directly indicate the reactor rather than the entire depicted structure.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “sources,” “connections,” elements,” “unit,” “arrangement,” and “assembly,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “precursor sources” of claim 17;
The “apparatus ventilation discharge connection” of claims 17, 20, 27, 28, and 32;
The “apparatus ventilation inlet connections” of claims 17, 27, and 28;
The “first ventilation flow connections” of claims 17-18, 22, 25, 27-28, and 32;
The “second ventilation flow connections” of claims 17-18, 21, 27-28, and 32;
The “ventilation inlet flow connections” of claim 19;
The “apparatus instrumentation elements” of claims 23 and 27;
The “valve unit” of claim 30;
The “reactor door assembly” of claim 31;
The “reactor ventilation inlet connection” of claim 32.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The precursor sources (70) will each be interpreted as a container charged with a precursor in accordance with page 15, lines 6-8 of the specification.
The apparatus ventilation discharge connection (4, 6) will be interpreted as a pump in accordance with page 15, lines 27-30.
The apparatus ventilation inlet connections (52) will be interpreted as channels or openings in accordance with page 16, lines 14-17.
The first ventilation flow connections (54) will be interpreted as channels or openings in accordance with page 17, lines 17-19.
The second ventilation flow connections (56) will be interpreted as channels or openings in accordance with page 19, lines 9-13. 
The ventilation inlet flow connection (53) will be interpreted as channels or openings in accordance with page 28, lines 30-32.
The apparatus instrumentation elements will be interpreted as a housing (60) and the electric components (62) disposed therein in accordance with page 22, lines 1-2. 
The valve unit (73) will be interpreted as a valve in accordance with page 25, line 25.
The reactor door assembly (15) will be interpreted as a door in accordance with page 27, lines 10-12.
The reactor ventilation inlet connection (80, 81) will be interpreted as an opening or channel in accordance with page 27, lines 15-17.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Each of these claims has been amended to recite “ventilation outlet flow channels,” but the original disclosure does not support this feature. As such, the limitation constitutes new matter and the claims are rejected under 112(a). 
Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The penultimate paragraph recites the feature of “ventilation inlet flow connections,” which is denoted by reference numeral 53 and is exclusive to the embodiment of Figure 11. The final paragraph, however, invokes the feature of a “reactor ventilation inlet channel,” which is denoted by reference numeral 81 and is exclusive to the embodiment of Figures 9 and 10. Because claim 32 recites a hybrid configuration comprising aspects of two embodiments the specification does not indicate as being usable together, these limitations constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The second paragraph of this claim stipulates that the reactor ventilation inlet channel (81) “provide[s] ventilation gas into the reactor compartment and to the outer apparatus casing from outside the outer apparatus casing.” This statement is logically incoherent given that the reactor compartment is a sub-component of the outer apparatus casing. By definition, providing gas into the reactor compartment also constitutes an act of providing gas to the outer apparatus casing. Clarification of this redundancy is required. To advance prosecution, the examiner will accept the prior art disclosure of the provision of gas to the reactor compartment as satisfying the contested limitation.
Similarly, the third paragraph of claim 31 specifies that the reactor door “provide[s] ventilation gas into the reactor compartment and to the outer apparatus casing from outside of the outer apparatus casing.” Again, because the door assembly is a member of the ALD reactor (8) which, in turn, is a member of the reactor compartment which, in turn, is a member of the outer apparatus casing, it is redundant and indeterminate to specify the supply of gas to both the reactor compartment and outer apparatus casing. Correction is required. 
Separately, the third paragraph states that the “door assembly is configured to provide ventilation gas.” Given that the door is solid without any apertures, it is unclear how said door assembly, itself, can possibly “provide ventilation gas.” Clarification is required. 
To promote compact prosecution, the examiner will accept the supply of gas to the ALD reactor as satisfying the contested limitation.
Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite. The final paragraph of this claim specifies a reactor ventilation inlet channel “arranged to provide ventilation gas…to the outer apparatus casing.” Again, because the reactor compartment is a sub-component of the outer apparatus casing, providing gas into the reactor compartment also constitutes an act of providing gas to the outer apparatus casing. Clarification of this redundancy is required. To advance prosecution, the examiner will accept the prior art disclosure of the provision of gas to the reactor compartment as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-20, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Demars, US 2015/0011076, in view of Becker et al., US 2010/0183825, in view of Josephson et al., US 2012/0266984.
Claim 17: Demars discloses a deposition apparatus, comprising (Fig. 1):
A deposition reactor (102) [0010];
An outer apparatus casing (204) containing the reactor (202) (Fig. 2; [0015]);
A pump (132), i.e., the “apparatus ventilation discharge connection,” arranged to discharge gas from inside the outer apparatus casing [0010];
An opening (~128), i.e., “apparatus ventilation inlet connection,” provided to the outer apparatus casing and arranged to provide ventilation gas thereto [0011];
Wherein the outer apparatus casing comprises the reactor compartment (124) including the deposition reactor (102);
Wherein the outer apparatus casing comprises a first precursor supply compartment (104);
An opening (114), i.e., the “first ventilation flow connection,” coupled to the first precursor supply compartment to provide ventilation [0012];
An opening (112), i.e., the “second ventilation flow connection,” arranged to supply a gas from the first precursor supply compartment to the reactor compartment [0010];
Wherein the pump (132) is provided to the reactor compartment and arranged to discharge ventilation gas from the reactor compartment.
Although Demars teaches a gas panel compartment (104/208), it is unclear if it comprises a supply container for a precursor, as opposed to simply a conduit for the precursor’s delivery. Remedying this deficiency is Becker, who provides a series of compartments which, together, constitute a deposition apparatus (Fig. 2). Just as Demars attaches a precursor compartment (208) directly to the adjoining compartments, so too does Becker affix a precursor compartment (1020), i.e., a “gas cabinet” comprising a “gas panel,” to the adjoining reactor compartment ([0058]; Fig. 2). Becker subsequently clarifies that the gas supply containers are “housed” in said gas panel, thereby demonstrating the configuration’s art-recognized suitability [0071]. By disposing the sources inside the cabinet along with the gas panel, the system’s footprint may be reduced and the efficiency of maintenance operations can be improved by consolidating disparate components within a single compartment [0098]. As Demars shares these desiderata, it would have been obvious to the skilled artisan to dispose at least one source container within the precursor compartment.
Lastly, although Demars performs a deposition process, the reference does not name the sub-type of atomic layer deposition. In supplementation, Josephson provides an analogous precursor supply compartment (200) comprising at least two conduits (244, 246) that couple to a reactor compartment (204), thereby enabling the execution of a plurality of deposition processes including ALD [0040]. It would have been obvious to configure Demars’ delivery system to execute plural deposition processes, like ALD, to augment the functional scope of the apparatus. 
Claim 18: As shown by Demars, the second flow opening (114) is above the first opening (120) (Fig. 1).
Claim 19: The opening in the reactor compartment that couples to conduit 110 of Demars may be taken as the “ventilation inlet flow connection.”
Claim 20: As delineated by Figure 2 of Josephson, the evacuation pump (242) is provided above the reactor compartment (204).
Claim 29: Demars execute the step of heating the substrate to a desired temperature within the reactor compartment, thereby indicating the presence of a heat source or heater [0003].
Claim 31: Demars provides a reactor ventilation inlet (128) to provide gas into the reactor compartment [0011].
Claim 32: Demars provides an inlet connection (108) horizontally spaced from the precursor supply compartment (Fig. 1).
Claims 23-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Demars in view of Becker and Josephson, and in further view of Akiyoshi, US 2012/0227904.
Claims 23, 27: Demars does not address the claimed feature of “instrumentation elements.” In supplementation, Akiyoshi integrates a controller (7x) within a compartment (1x) to permit the automated regulation of the appropriate flow valves. It would have been obvious to incorporate an instrumentation element, like a controller, within Demars’ compartment, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claims 24, 28: Demars’ ventilation outlet flow connections (114) are arranged above the inlet connections (128) (Fig. 1).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Demars in view of Becker and Josephson, and in further view of Okabe, US 2012/0222751.
Demars is silent regarding the feature of a precursor heater. Okabe, though, discloses a precursor supply compartment (10) which employs a heater to vaporize the liquid precursor [0066]. It would have been obvious to integrate a heater within Demars’ compartment to achieve the predictable result of preparing a precursor for deposition by ensuring it is in the proper phase. Regarding the addition of precursor sources: it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Honma, US 6,464,948. Honma discloses a processing apparatus comprising a series of precursor sources (TS1-3) which couple to a vented supply compartment (31) that, in turn, couples to a reactor compartment (50) (Fig. 1). Ventilation flow connections (40) feed a gas to the reactor compartment, and a ventilation discharge connection (81) removes gas from the apparatus casing (6, 5-60).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716